020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

          


         Claims 1, 4-11, 14-18, 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (U.S. PG-Publication # 2018/0309600), in view of Kuo et al. (U.S. PG-Publication # 2021/0014728), and in view of Yi et al. (U.S. PG-Publication # 2020/0107392).  

           Consider claims 1, 11, 18 and 28, Lohr et al. clearly disclose a method of wireless communication, comprising: 
           receiving, at a user equipment (UE), a configuration for dual connectivity with a master cell group and with a secondary cell group, wherein the configuration identifies a plurality of configured radio link control (RLC) entities, each RLC entity being associated with one of the master cell group or the secondary cell group (par. 40 (In one embodiment, the remote unit 105 is configured with a split bearer, e.g., for dual connectivity. In such embodiments, the default state for PDCP duplication at the split bearer may be deactivated, wherein the base unit 110 explicitly activates PDCP duplication by sending the first control signal. In another embodiment, the remote unit 105 communicates with the access network 120 using carrier aggregation, the remote unit 105 being configured with at least one bearer which has a PDCP entity which is associated with two logical channels/RLC entities being mapped to different serving cells));
          receiving, at the UE, an indication of an activation status for each of at least a first subset of the configured RLC entities from one cell group of the master cell group or the secondary cell group (par. 39 (Generally, packet duplication is limited to those situations where the extra reliability is needed, e.g., dynamic activation/deactivation. Here, PDCP control signaling or MAC control signaling (e.g., MAC control element (“CE”)) may be used to activate/deactivate the PDCP duplication)), wherein the indication includes an indicated activation status for each of the configured RLC entities; 
          However, Lohr et al. do not specifically disclose setting the activation status.
          In the same field of endeavor, Kuo et al. clearly show:                   
          setting the activation status of each of the first subset of the configured RLC entities that are associated with the one cell group from which the indication is received based on the indication (par. 48 (receiving, by a user equipment and from a network node, an indication of at least one subset and information comprising parameters for configuring a plurality of radio link control (RLC) entities for data duplication for a radio bearer and mapping at least one configured RLC entity of the plurality of RLC entities to the at least one subset; and determining, based on the information and at least one criterion, an activation status of the at least one configured RLC entity in the at least one subset)), wherein the VE ignores the indicated activation status for one or more configured RLC entities
that are associated with the cell group from which the indication is not received.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, and show setting the activation status, as taught by Kuo, so that overhead of activation/deactivation can be reduced.
          However, Lohr and Kuo do not specifically disclose ignoring the indicated activation status.
          In the same field of endeavor, Yi et al. clearly show:
          wherein the indication includes an indicated activation status for each of the configured RLC entities (par. 78 (If there is an SCell configured with SCellIndex i, Ci field indicates the activation/deactivation
 status of the SCell with SCellIndex i, else the MAC entity shall ignore the Ci field. The Ci field is set to “1” to indicate that the SCell with SCellIndex i shall be activated. The Ci field is set to “0” to indicate that the SCell with SCellIndex i shall be deactivated)); and                  
          wherein the UE ignores the indicated activation status for one or more configured RLC entities that are associated with the cell group from which the indication is not received (par. 78 (If there is an SCell configured with SCellIndex i, Ci field indicates the activation/deactivation
 status of the SCell with SCellIndex i, else the MAC entity shall ignore the Ci field. The Ci field is set to “1” to indicate that the SCell with SCellIndex i shall be activated. The Ci field is set to “0” to indicate that the SCell with SCellIndex i shall be deactivated))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, show setting the activation status, as taught by Kuo, and show ignoring the indicated activation status, as taught by Yi, so that overhead of activation/deactivation can be reduced.


          Consider claim 4, and as applied to claim 1 above, 
                          claim 21, and as applied to claim 18 above,
Lohr et al. clearly disclose the method as described.
          However, Lohr et al. do not specifically disclose the activation status is active for one or more configured RLC entities associated with the cell group from which the indication is not received. 
          In the same field of endeavor, Kuo et al. clearly show:                   
          wherein the indicated  activation status is active for one or more configured RLC entities associated with the cell group from which the indication is not received (par. 70 (When configuring packet duplication for a DRB, an RRC can also set the initial state (either activated or deactivated)….. After the configuration, this activated or deactivated state can then be dynamically controlled by means of a MAC control element and in DC, the UE applies the MAC CE commands regardless of their origin (MCG or SCG)); EN: The initial state can be set to active)
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, and show the activation status is active for one or more configured RLC entities associated with the cell group from which the indication is not received, as taught by Kuo, so that overhead of activation/deactivation can be reduced.



          Consider claim 5, and as applied to claim 1 above, 
                          claim 14, and as applied to claim 11 above,
                          claim 22, and as applied to claim 18 above,
Lohr et al. clearly disclose the method as described.
          However, Lohr et al. do not specifically disclose setting the activation status based an additional indication included in the indication. 
          In the same field of endeavor, Kuo et al. clearly show:                   
          setting the activation status of each of a second subset of the configured RLC entities that are associated with the cell group from which the indication is not received 
based on the indication in response to one of determining that the indication of the activation status indicates that a single RLC entity among the plurality of configured RLC entities is active or based on additional indication included in the indication (fig. 2, par. 129 (An exemplary MAC CE is presented in FIG. 2, where 2 bits are used for each leg of the DRB to indicate its duplication activation status as one of the three options mentioned above).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, and show setting the activation status based an additional indication included in the indication, as taught by Kuo, so that overhead of activation/deactivation can be reduced.



          Consider claim 6, and as applied to claim 5 above, 
                          claim 15, and as applied to claim 14 above,
                          claim 23, and as applied to claim 22 above,
Lohr et al. clearly disclose the method as described.
          However, Lohr et al. do not specifically disclose the additional indication is sent using a bit in the MAC CE. 
          In the same field of endeavor, Kuo et al. clearly show:
          wherein the indication is sent using a media access control element (MAC CE) and the additional indication is sent using a bit in the MAC CE (fig. 2, par. 129 (An exemplary MAC CE is presented in FIG. 2, where 2 bits are used for each leg of the DRB to indicate its duplication activation status as one of the three options mentioned above); EN: A person skilled in the art will have no difficulty in using 1-bit for the additional indication).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, and show the additional indication is sent using a bit in the MAC CE, as taught by Kuo, so that overhead of activation/deactivation can be reduced.



          Consider claim 7, and as applied to claim 1 above, 
                          claim 16, and as applied to claim 11 above,
                          claim 24, and as applied to claim 18 above,
                          claim 30, and as applied to claim 28 above,
Lohr et al. clearly disclose: 
          duplicating, at the user equipment, an uplink packet data convergence protocol (PDCP) protocol data unit (PDU) to a set of active RLC entities that are a subset of the configured RLC entities having the activation status set to active (par. 66 (in response to duplication being activated by MAC CE, Packet duplication is applied. PDCP PDUs are generated upon request from lower layers, i.e. based on UL grant reception, and duplicated. In one or more implementations, the PDCP PDUs are delivered to both RLC entities)); and 
          transmitting an RLC protocol data unit (PDU) from each of the active RLC entities to a corresponding one of the master cell group or the secondary cell group (par. 66 (in response to duplication being activated by MAC CE, Packet duplication is applied. PDCP PDUs are generated upon request from lower layers, i.e. based on UL grant reception, and duplicated. In one or more implementations, the PDCP PDUs are delivered to both RLC entities)). 



          Consider claim 8, and as applied to claim 1 above, 
                          claim 25, and as applied to claim 18 above,
Lohr et al. clearly disclose the method as described.
          However, Lohr et al. do not specifically disclose the master cell group is associated with a first base station and the secondary cell group is associated with a second base station. 
          In the same field of endeavor, Kuo et al. clearly show: 
          wherein the master cell group is associated with a first base station and the secondary cell group is associated with a second base station (fig. 1B (12 MgNB and 13 SgNB), par. 72).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Lohr, and show the master cell group is associated with a first base station and the secondary cell group is associated with a second base station, as taught by Kuo, so that overhead of activation/deactivation can be reduced.
 



          Consider claim 9, and as applied to claim 1 above,
                          claim 26, and as applied to claim 18 above, 
 Lohr et al. clearly disclose a method, wherein the indication is received from a MAC entity associated with the one cell group (par. 39 (Generally, packet duplication is limited to those situations where the extra reliability is needed, e.g., dynamic activation/deactivation. Here, PDCP control signaling or MAC control signaling (e.g., MAC control element (“CE”)) may be used to activate/deactivate the PDCP duplication)).



          Consider claim 10, and as applied to claim 1 above,
                          claim 17, and as applied to claim 11 above,
                          claim 27, and as applied to claim 18 above,   
Lohr et al. clearly disclose a method, wherein the indication is sent using one of a downlink control information (DCI), MAC CE, RLC control PDU, a PDCP control PDU, or a radio resource control (RRC) message (par. 39 (Generally, packet duplication is limited to those situations where the extra reliability is needed, e.g., dynamic activation/deactivation. Here, PDCP control signaling or MAC control signaling (e.g., MAC control element (“CE”)) may be used to activate/deactivate the PDCP duplication)).


                                       Response to Amendment


            Applicant's arguments filed on 6/24/2022, with respect to claim 1, on pages 8-11 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Lohr and Kuo do not teach or suggest “wherein the indication includes an indicated activation status for each of the configured RLC entities… wherein the UE ignores the indicated activation status for one or more configured RLC entities that are associated with the cell group from which the indication is not received”. The Examiner has modified the response with a new reference which provides “wherein the indication includes an indicated activation status for each of the configured RLC entities… wherein the UE ignores the indicated activation status for one or more configured RLC entities that are associated with the cell group from which the indication is not received”. See the above rejections of claim 1, for the relevant interpretation and citations found in Yi, disclosing the missing limitation.





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 18, 2022